DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 2015/0077368) in view of Ye (US PGPub 2018/0267649).

Regarding claim 1, Chen discloses a flexible touch screen ([0002], the present invention relates to a touch control panel, and more particularly, to a touch control panel integrating the touch-control element and the circuit board), comprising:
providing a flexible substrate, the flexible substrate comprising a touch area, a peripheral wiring area and a flexible circuit board areas, the peripheral wiring area surrounding the touch area, the flexible circuit board area being located outside the peripheral wiring area and adjacent to the peripheral wiring area ([0024], with such design, the conductive electrodes 22', 24', the electrode wires 26 and the connecting wires 28 may all be fabricated from the same single layer of metal layer or multilayered metal layer, and the aforementioned three elements can be fabricated through the same fabrication process);

forming a first insulating layer within the touch area and the peripheral wiring area (fig. 5, insulating layer 36); 
forming patterns of a second touch electrode (fig. 4, conductive electrodes 24’) and patterns of a second connection line on the first insulating layer (fig. 4, electrode wire 26; [0018] discusses using two electrode wires and fig. 4 illustrates multiple electrode wires 26), and meanwhile forming patterns of the second wiring of the flexible circuit board within the flexible circuit board area (figs. 4 and 5 and [0019], the connection part 16 includes at least one connecting wire(s) 28 disposed on the surface of the substrate 12 and being electrically connected to one electrode wire 26); and 
forming a second insulating layer within the touch area, the peripheral wiring area and the flexible circuit board area, the second insulating layer covering the patterns of the second wiring of the flexible circuit board, the patterns of the first wiring of the flexible circuit board, the patterns of the second touch electrode and the patterns of the second connection line (fig. 5, insulating layer 36), 
wherein the second touch electrode and the first touch electrode form a capacitive touch structure (fig. 4 and [0024], the electrical conductivity of the conductive electrodes 22', 24' can be further improved), 
wherein the first touch electrode is electrically connected to the first wiring of the flexible circuit board via the first connection line (figs. 4 and 5), and the second touch electrode is electrically connected to the second wiring of the flexible circuit board via the second connection line (figs. 4 and 5 and [0019], In the present embodiment, each electrode wire 26 is corresponding to and electrically connected to one connecting wire 28 respectively, but not limited thereto.  As shown in the top view, each electrode wire 26 may be positioned between the corresponding connecting wire 28 and the corresponding conductive electrode 22 or 24 in order to electrically connecting the corresponding connecting wire 28 and conductive electrode 22 or 24).
While Chen discloses a flexible touch screen device, Chen does not disclose the method used for manufacturing the flexible touch screen. Since the different components of the flexible touch screen including the flexible substrate, the wirings, the pattern of electrodes, etc., have been provided in the Chen reference, it would have been obvious to one of ordinary skill in the art to provide them by forming them. 
However Chen does not disclose the first insulating layer covering the patterns of the first touch electrode and the patterns of the first connection line, forming the patterns of the second touch electrode and the second connection line on the first insulating layer. 
In a similar field of endeavor of touch devices, Ye discloses the first insulating layer covering the patterns of the first touch electrode and the patterns of the first connection line (fig. 3, insulating layer 20);
forming the patterns of the second touch electrode and the second connection line on the first insulating layer (fig. 3, electrodes 15). 
In view of the teachings of Chen and Ye, it would have been obvious to one of ordinary skill in the art to rearrange the layers of Chen to include a first insulating layer between the first touch electrode and the second touch electrode, as taught by Ye, for the purpose of for the purpose of creating a physical implementation based on where space is available. 

Regarding claim 2, Chen further discloses wherein the first touch electrode, the first connection line and the first wiring of the flexible circuit board are formed on the flexible substrate by a same patterning process, wherein the first touch electrode, the first connection line and the first wiring of the flexible circuit board are integrated ([0024], with such design, the conductive electrodes 22', 24', the electrode wires 26 and the connecting wires 28 may all be fabricated from the same single layer of metal layer or multilayered metal layer, and the aforementioned three elements can be fabricated through the same fabrication process).



Regarding claim 7, Chen further discloses wherein the first wiring of the flexible circuit board and the second wiring of the flexible circuit board are located in a same layer (fig. 5).

Regarding claim 9, Chen further discloses wherein each of the first touch electrode and the second touch electrode has a metal mesh structure ([0024], the conductive electrodes 22', 24' are composed of metal layer, and the metal layer includes metal mesh structure).

Regarding claim 10, Chen further discloses wherein a material of the metal mesh structure includes copper or silver ([0018], the aforementioned metal material layer may include at least one of aluminum, copper, silver, chromium, titanium, and molybdenum, a composition layer of at least one of the aforementioned materials, or a stack layer of at least two of the aforementioned materials, or an alloy layer of at least two of the aforementioned materials…the material of the conductive material(s) for composing the conductive layer(s) of the electrode wires 26 may include at least one of aluminum, copper, silver, chromium, titanium, molybdenum, neodymium, and gold, an alloy of at least one of the aforementioned materials, a composition layer of the aforementioned materials or a composition layer of at least one of the aforementioned materials and an alloy of at least one of the aforementioned materials, but not limited thereto).

Claims 11-13 are device claims drawn to the method of manufacture of claims 1-3, and are therefore being interpreted and rejected based on similar reasoning therewith. 


a flexible substrate, the flexible substrate comprising a touch area, a peripheral wiring area and a flexible circuit board area ([0021] and fig. 4, in a preferred embodiment, the substrate 12 is a flexible substrate or a pliable substrate), the peripheral wiring area surrounding the touch area, the flexible circuit board area being located outside the peripheral wiring area and adjacent to the peripheral wiring area (figs. 4 and 5);
a first touch electrode, a first connection line, a first wiring of a flexible circuit board and a second wiring of the flexible circuit board on a first side of the flexible substrate, the first touch electrode and the first connection line being located within the touch area and the peripheral wiring area, respectively, the first wiring of the flexible circuit board and the second wiring of the flexible circuit board being located within the flexible circuit board area (fig. 4, electrode wire 26; [0018] discusses using two electrode wires and fig. 4 illustrates multiple electrode wires 26);  
a third insulating layer covering the first touch electrode, the first connection line, the first wiring of the flexible circuit board and the second wiring of the flexible circuit board (fig. 6, insulation layer 36); 
forming the patterns of the first touch electrode and the first connection line, and the pattern of the first wiring of the flexible circuit board on a first side of the flexible substrate (figs. 4 and 5); and
forming the pattern of the second wiring of the flexible circuit board on the first side of the flexible substrate (figs. 4 and 5).
However Chen does not disclose forming the patterns of the second touch electrode and the second connection line on a second side of the flexible substrate opposite to the first side; a fourth insulating layer covering the second touch electrode and the second connection line; wherein the method further comprises: forming a via hole in the flexible substrate to achieve an electrical connection between the second touch electrode, the second connection line and the second wiring of the flexible circuit board.
In a similar field of endeavor of touch display devices, Ye discloses wherein forming, on a flexible substrate, patterns of a first touch electrode and a first connection line and patterns of a second touch electrode and a second connection line includes:

forming the patterns of the second touch electrode and the second connection line on a second side of the flexible substrate opposite to the first side ([0020] and fig. 1, touch electrode layer 15);
wherein the method further comprises:
forming the pattern of the second wiring of the flexible circuit board on the first side of the flexible substrate (fig. 1 and [0020]); and
forming a via hole ([0020] and fig. 1, via hole 16) in the flexible substrate to achieve an electrical connection between the second touch electrode, the second connection line and the second wiring of the flexible circuit board ([0020], a peripheral region of said OLED layer 12 is deployed with via hole 16 corresponding to touch electrode traces 151 of said touch electrode layer 15, said touch electrode traces 151 are extended through said via hole 16 onto the same layer with the display electrode traces in said array substrate 10 and to be connected with said flexible circuit board 14);
a fourth insulating layer covering the second touch electrode and the second connection line (fig. 3, insulating layer 20). 
In view of the teachings of Chen and Ye, it would have been obvious to one of ordinary skill in the art to rearrange the layers in the system of Chen based on the layering of Ye, for the purpose of creating a physical implementation based on where space is available and if there is insufficient space it has been known to place wiring on the other side of a substrate and to place a via hole which would potentially create less clutter in a circuit system. 

Claim 17 is a device claim drawn to the method of manufacture of claim 7, and is therefore being interpreted and rejected based on similar reasoning therewith. 

Claims 4, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Ye in view of Liao (US PGPub 2014/0176372). 

Regarding claim 4, however the combination of Chen and Ye does not disclose forming a first electrostatic shielding layer on the second insulating layer, an orthographic projection of the first 
In a similar field of endeavor of touch devices Liao discloses forming a first electrostatic shielding layer on the second insulating layer, an orthographic projection of the first electrostatic shielding layer on the flexible substrate covering the pattern of the first wiring of the flexible circuit board and the pattern of the second wiring of the flexible circuit board ([0013], The transparent shielding layer 323 is arranged on a rear surface of the first PCB 30 opposite from the surface having the touch screen 20, and the transparent shielding layer 323 spatially corresponds to the peripheral area of the front surface to shield the NFC antenna 311 from electrostatic interference caused by electrical elements (not shown), which are mounted on a main circuit board (not shown) located under the first PCB 30). 
In view of the teachings of Chen, Ye and Liao, it would have been obvious to one of ordinary skill in the art to include the electrostatic shielding layer of Liao in the system of Chen and Ye for the purpose of shielding from electrostatic interference (Liao, [0013]). 

Claim 14 is a device claim drawn to the method of manufacture of claim 4 and is therefore interpreted and rejected based on similar reasoning. 

Regarding claim 16, the combination of Chen and Ye does not disclose wherein the flexible touch screen further comprises: a second electrostatic shielding layer on the third insulating layer, an orthographic projection of the second electrostatic shielding layer on the flexible substrate covering the first wiring of the flexible circuit board and the second wiring of the flexible circuit board. 
In a similar field of endeavor of touch devices Liao discloses a second electrostatic shielding layer on the third insulating layer, an orthographic projection of the second electrostatic shielding layer on the flexible substrate covering the first wiring of the flexible circuit board and the second wiring of the flexible circuit board ([0013], The transparent shielding layer 323 is arranged on a rear surface of the first PCB 30 opposite from the surface having the touch screen 20, and the transparent shielding layer 323 spatially corresponds to the peripheral area of the front surface to shield the NFC antenna 311 from electrostatic 
In view of the teachings of Chen, Ye and Liao, it would have been obvious to one of ordinary skill in the art to include the electrostatic shielding layer of Liao in the system of Chen and Ye for the purpose of shielding from electrostatic interference (Liao, [0013]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Ye in view of Sato et al. (US PGPub 2017/0090652).

Regarding claim 8, Chen discloses the structure of the first wiring and the second wiring, however Chen does not teach the method of manufacturing the first wiring or the second wiring. Chen does not disclose wherein the pattern of the first wiring of the flexible circuit board is shielded during a process of forming the pattern of the second wiring of the flexible circuit board.
	In a similar field of endeavor of touch panel devices, Sato discloses wherein the pattern of the first wiring of the flexible circuit board is shielded during a process of forming the pattern of the second wiring of the flexible circuit board ([0011], A touch panel of the present invention is a touch panel in which a sensor electrode array, frame wiring set that is located outside the sensor electrode array and connected to the sensor electrode array, and a first outer ground wiring line located outside the frame wiring set are formed on a transparent substrate of the touch panel.  The touch panel of the present invention includes shielding wiring covering the frame wiring set, with an insulating layer placed between the frame wiring set and the shielding wiring; and a second outer ground wiring line located outside the shielding wiring. The shielding wiring is connected to a ground wiring line included in the frame wiring set through a hole formed in the insulating layer and is insulated from the second outer ground wiring line). 
	In view of the teaching of Chen, Ye and Sato, it would have been obvious to one of ordinary skill in the art to form the structure as disclosed in Chen based on the method of manufacturing to include the shielding during a process of forming the pattern of second wiring, as taught by Sato, for the purpose of using a known method to make a touch panel which protects the device. 

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicants argue, “Chen does not teach ‘forming a first insulating layer within the touch area and the peripheral wiring area’ and ‘forming patterns of a second touch electrode and patterns of a second connection line on the first insulating layer, and meanwhile forming patterns of a second wiring of the flexible circuit board within the flexible circuit board area’ (pages 8-9), however Examiner respectfully disagrees. Examiner maintains the combination of Chen and Ye discloses forming a first insulating layer within the touch area and the peripheral wiring area and forming patterns of a second touch electrode and patterns of a second connection line on the first insulating layer, and meanwhile forming patterns of a second wiring of the flexible circuit board within the flexible circuit board area. Chen discloses in fig. 5 an insulation layer 36 within the conductive electrodes 22’ and 24’ and above the connecting wires 28. Additionally, Chen discloses the second conductive electrodes 22’, second contention line 26 formed on the insulation layer 36 as shown in figs 4 and 5. Examiner maintains that the term “on” is a relative term which could mean above or below, depending on perspective, and shows a general coupling between two elements. Meanwhile, Chen discloses in Fig. 4 the patterns of wiring 28 of the flexible circuit board formed on the protrusion portion 122 which is the flexible circuit board area.  Thus, both of the amended claim limitations in applicants’ arguments are in fact met by the Chen disclosure.
Regarding claim 11, Applicants arguments are substantially similar to the arguments regarding claim 1 and the response is similar to that as above. 
Regarding claim 15, Applicants argue “Ye fails to disclose ‘a via hole in the flexible substrate for achieving an electrical connection between the second touch electrode, the second connection line, and the second wiring of the flexible circuit board’ and ‘a fourth insulating layer covering the second touch electrode and the second connection line’ (page 10, paragraph 2), however Examiner respectfully disagrees. Chen discloses a first and second touch electrodes and Ye discloses at [0020], a peripheral region of said OLED layer 12 is deployed with via hole 16 corresponding to touch electrode traces 151 of said touch electrode layer 15, said touch electrode traces 151 are extended through said via hole 16 onto the same layer with the display electrode traces in said array substrate 10 and to be connected with said flexible circuit board 14. Additionally, Ye discloses an insulating layer 20 in fig. 3. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693